16-1651
    Grief v. Quay




                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 13th day of November, two thousand seventeen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RAYMOND J. LOHIER, JR.,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    CHRISTOPHER GRIEF,

                          Plaintiff-Appellant,

                    v.                                                     16-1651

    H. QUAY, in his official capacity,

                          Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                             Christopher Grief, pro se, Brooklyn, NY.

    FOR DEFENDANT-APPELLEE:                              Varuni Nelson, Rachel G. Balaban,
                                                         Assistant United States Attorneys, for
                                                         Bridget M. Rohde, Acting United States
                                                         Attorney for the Eastern District of New
                                                         York, Brooklyn, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Chen, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is VACATED and REMANDED.

       Appellant Christopher Grief, proceeding pro se, appeals the district court’s judgment

dismissing his complaint for failure to state a claim upon which relief may be granted. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal. We review de novo a district court’s sua sponte dismissal of a claim under 28 U.S.C.

§§ 1915(e)(2) and 1915A, “accept[ing] all of the facts alleged in the complaint as true and

draw[ing] all inferences in the plaintiff’s favor.” Larkin v. Savage, 318 F.3d 138, 139 (2d Cir.

2003); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004). A complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We afford a pro se litigant “special

solicitude” and interpret his complaint “to raise the strongest claims that it suggests.” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal alterations and quotation marks omitted).

       To state a claim under the Religious Freedom Restoration Act (RFRA), a plaintiff must

allege that there is a substantial burden on the exercise of her sincere religious beliefs. See 42

U.S.C. § 2000bb-1(a); Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2774 n.28 (2014)

(“To qualify for RFRA’s protection, an asserted belief must be ‘sincere[.]’”). In the context of the

First Amendment, “[w]e have repeatedly recognized that the judiciary has but a limited function in

determining whether beliefs are to be accorded free exercise protection. Our scrutiny extends only

to whether a claimant sincerely holds a particular belief and whether the belief is religious in




                                                   2
nature.” Jolly v. Coughlin, 76 F.3d 468, 476 (2d Cir. 1996) (internal alterations, quotation marks

and citations omitted). Our inquiry into the religious nature of professed beliefs employs “a more

subjective definition of religion, which examines an individual’s inward attitudes towards a

particular belief system.” Patrick v. LeFevre, 745 F.2d 153, 157 (2d Cir. 1984). However, we have

also recognized, as a “limiting principle[,] . . . that ‘an asserted belief might be so bizarre, so

clearly nonreligious in motivation, as not to be entitled to protection.’” Ford v. McGinnis, 352 F.3d

582, 589 (2d Cir. 2003) (quoting Frazee v. Ill. Dep’t of Emp’t Sec., 489 U.S. 829, 834 n.2 (1989)).

       The district court, in dismissing the complaint for failure to state a claim, reasoned that

Grief’s “belief that stuffed animals are necessary for his religious practice falls within the category

of beliefs that are ‘so bizarre, so clearly nonreligious in motivation, as not to be entitled to

protection.’” App’x 29 (quoting Frazee, 489 U.S. at 834 n.2). We will assume arguendo that this

free exercise limitation applies equally to RFRA claims. However, whether a professed belief is

entitled to free exercise protection under our precedents requires a determination by the

“factfinder” regarding “whether the beliefs professed are, in the claimant’s own scheme of things,

religious.” Patrick, 745 F.2d at 158 (internal alterations and quotation marks omitted). Accepting

Grief’s allegations as true and construing the complaint in the light most favorable to him, with the

special solicitude that we afford to a pro se litigant, we conclude that the district court erred in

deciding that Grief’s belief regarding stuffed animals could not plausibly constitute a religious

belief, and that the district court therefore erred in dismissing Grief’s RFRA claim at this stage.

       Accordingly, we VACATE and REMAND the judgment of the district court for further

proceedings.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk




                                                  3